ORDER OF PAYMENT OF ARBITRATION AWARD and ORDER MAKING THE GOVERNMENT OF AMERICAN SAMOA THE LAWFUL OWNER OF PARCEL NO. 1 CONSISTING OF 49.253 ACRES, MORE OR LESS, UPON PAYMENT OF ARBITRATION AWARD.
Pursuant to the Opinion and Decree of this Court in Case No. 132-1962, dated February 19, 1964, establishing and determining the ownership of the land included in Parcel No. 1, consisting of 49.253 acres, more or less, and further;
Pursuant to the findings of the Arbitration Board to determine the value of said land, filed with this Court on June 9,1965, and;
*693The Court finding that there was no appeal to the finding of the Arbitration Board as to the value of the land and other property taken within the statutory period or up to two months after the Arbitration Award was filed, except an appeal filed by the Government of American Samoa, which appeal was later dismissed on August 5, 1965, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
1. That the Arbitration Award setting out the value of the land and reading as follows:
The Board of Arbitrators by unanimous vote has agreed to award the following sums to the landowners, in acquisition of land for site for the Department of Public Works and necessary buildings, functions and installation at Tafuna.
“cultivated plantation land acres $ 650.00 per acre
“compensation for house of Niue which was torn down 2,900.00
“uncultivated land areas 300.00 per acre
and filed in this Court on June 9, 1965 is hereby accepted by the Court as reflecting the true value of the land and property thereon as of the date of the Arbitration Award. The Court further finds that no appeal from said award exists.
2. That the total amount of land in Parcel No. 1, consisting of 49.253 acres, more or less, is the jointly owned property of the four (4) families comprising the Leusoali’i, mainly the Lavatai Family, the Fagaina Family, the Leapaga Family, and the Maluia Family. It is ordered by the Court that the said four families jointly be paid for 49.253 acres of land at the rate of $300. per acre, the value awarded by the Arbitration Board for uncultivated land areas, as of the date the Award was filed. That the said four families shall be paid the amount of $14,775.90, *694the total value being the value set for said land by the Arbitration Board as of the date of the filing of the Award.
3. That Niue is the owner of the house situated in Parcel No. 1 and later torn down, and that Niue should be paid the amount of $2,900. for said house, this value set by the Arbitration Board as of the date the award was filed.
4. That Niue is the individual owner of five (5) acres of the plantations only, situated in Parcel No. 1, and that he shall be compensated therefor at the rate of $350. per acre, said value being arrived at by subtracting the value of uncultivated land acres ($300. per acre) from the value of cultivated plantation land acres ($650. per acre), as set out by the Arbitration Board as of the date the Award was filed. That Niue shall be paid the amount of $1,750. for his five (5) acres of plantations.
5. That Isumu Leapaga is the individual owner of three (3) acres of the plantations only, situated in Parcel No. 1, and that he shall be compensated therefor at the rate of $350. per acre. That Isumu Leapaga is to be paid the amount of $1,050. for his three (3) acres of plantations.
6. That Elisaia is the individual owner of one (1) acre of the plantations only situated in Parcel No. 1, and that he shall be compensated therefor at the rate of $350. per acre. That Elisaia is to be paid the amount of $350. for his one (1) acre of plantations.
It is further ORDERED, ADJUDGED AND DECREED by the Court that the Government of American Samoa shall be the lawful owner in fee simple of all the land included in Parcel No. 1, as reflected by the plat and metes and bounds survey thereof, as filed with the papers of cause No. 132-1962, High Court of American Samoa, upon payment of the required sums to the parties as set out in paragraph 2 through 6 of this Order, and filing of receipts of *695payment by the Government with the Clerk of the High Court of American Samoa.
Payment by the Government of American Samoa is to be completed and made to the parties within thirty (30) days of the date of this order, provided that the Government of American Samoa may deposit all or part of said money in trust in the Bank of American Samoa within said 30 days for the benefit of the parties to be compensated, and that .the depositing of said money for the benefit of said parties shall constitute payment for the purpose of passing title of said 49.233 acres to the Government of American Samoa.